J-S24004-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    W.B. HOMES, INC.                           :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    USI INSURANCE SERVICES, LLC,               :
    DONNA GOEPFRICH, HARLEYSVILLE              :
    WORCESTER INSURANCE COMPANY,               :   No. 2533 EDA 2021
    A SUBSIDIARY OF NATIONWIDE                 :
    MUTUAL INSURANCE COMPANY,                  :
    HARLEYSVILLE MUTUAL INSURANCE              :
    COMPANY, A SUBSIDIARY OF                   :
    NATIONWIDE MUTUAL INSURANCE                :
    COMPANY AND NATIONWIDE                     :
    MUTUAL INSURANCE COMPANY                   :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    CLEMM AND ASSOCIATES, LLC,                 :
    MARK C. CLEMM, ESQUIRE AND                 :
    KATIE M. CLEMM, ESQUIRE                    :
                                               :
                       Appellants              :

                  Appeal from the Order Entered June 15, 2021
      In the Court of Common Pleas of Montgomery County Civil Division at
                              No(s): 2020-12358


BEFORE:      PANELLA, P.J., LAZARUS, J., and PELLEGRINI, J.*

MEMORANDUM BY PANELLA, P.J.:                          FILED OCTOBER 12, 2022

        Clemm and Associates, LLC, Mark C. Clemm, Esquire, and Katie M.

Clemm, Esquire (collectively, “the Clemm Appellants”), appeal by permission

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S24004-22


from the order overruling their preliminary objections to the joinder complaint

filed by USI Insurance Services, LLC (“USI”), and Donna Goepfrich (USI and

Goepfrich will collectively be referred to as “the USI Defendants”), seeking to

join the Clemm Appellants as additional defendants in the underlying action.1,

2   On appeal, the Clemm Appellants ask us to consider whether they were

properly joined as defendants under theories of sole or joint liability based

upon their representation of their client, W.B. Homes, the plaintiff in the

underlying action. After careful review, we reverse and remand.

       Because this is an interlocutory appeal by permission involving only the

USI Defendants and Clemm Appellants, we will limit our summary of the

factual and procedural history. The Clemm Appellants are legal counsel for

W.B. Homes, a residential home builder in Montgomery County, Pennsylvania.

USI has provided W.B. Homes with insurance broker services for over 30

years. In particular, Goepfrich, as a USI employee, managed W.B. Homes’s


____________________________________________


1 We note that the underlying action also includes claims against Harleysville
Worcester Insurance Company, a subsidiary of Nationwide Mutual Insurance
Company; Harleysville Mutual Insurance Company, a subsidiary of Nationwide
Mutual Insurance Company; and Nationwide Mutual Insurance Company
(collectively, “the Nationwide Defendants”).

2  An order denying preliminary objections is generally interlocutory not
appealable as of right. See Callan v. Oxford Land Dev., Inc., 858 A.2d
1229, 1232 (Pa. Super. 2004). Here, however, the Clemm Appellants filed an
application for amendment of the order pursuant to 42 Pa.C.S.A. § 702(b).
After the application was denied by operation of law, the Clemm Appellants
filed a petition for permission to appeal in this Court in accordance with
Pa.R.A.P. 1311(b). This Court granted the Clemm Appellants permission to
appeal from the interlocutory order.

                                           -2-
J-S24004-22


insurance policies for approximately 20 years. The Nationwide Defendants

have provided insurance coverage for W.B. Homes since 2002.

      On July 29, 2020, W.B. Homes filed a complaint alleging causes of action

in negligence and negligent misrepresentation against the USI Defendants.

Essentially, W.B. Homes asserted that it had failed to request that Nationwide

provide coverage against claims of defective construction because the USI

Defendants incorrectly advised it that the Nationwide insurance policy would

not cover claims for contractor or subcontractor defects. W.B. Homes claimed

that because of this misinformation, it incurred over $2 million in costs to

defend against claims that should have been covered under the Nationwide

policies.

      W.B. alleged that in 2019, W.B. Homes again asked Goepfrich whether

its insurance policy would cover claims for contractor and subcontractor

defects. Goepfrich informed W.B. Homes that such claims would be, and

historically had been, covered by the insurance policies. W.B. Homes

submitted open claims to the Nationwide Defendants at that time. Further,

W.B. Homes submitted a remediation claim to the Nationwide Defendants,

seeking repayment for the claims W.B. Homes had defended itself. The

Nationwide Defendants denied payment based on untimely notification of the

remediation claims.

      The USI Defendants filed an answer and new matter. In the new matter,

the USI Defendants argued W.B. Homes had failed to join an indispensable


                                    -3-
J-S24004-22


party, i.e., the attorneys who represented W.B. Homes in its defense against

the homeowners’ subcontractor claims prior to 2019. The USI Defendants also

advanced a counterclaim seeking dismissal of the complaint against them,

along with costs and attorneys’ fees.

      On October 27, 2020, the USI Defendants filed a joinder complaint

against the Clemm Appellants alleging contribution and indemnification. The

USI Defendants claimed the Clemm Appellants had failed to review W.B.

Homes’s insurance policies or advise W.B. Homes that it should notify the

Nationwide Defendants of the subcontractor claims. These allegations include

theories that the Clemm Appellants are solely liable to W.B. Homes, or in the

alternative, that the Clemm Appellants and the USI Defendants are jointly

liable.

      In response, the Clemm Appellants filed preliminary objections asserting

lack of standing, failure to state a claim upon which relief can be granted, and

improper service of the joinder complaint. The trial court subsequently issued

an order overruling the Clemm Appellants’ preliminary objections and

directing the Clemm Appellants to file an answer to the joinder complaint. The

trial court, relying on Somers v. Gross, 574 A.2d 1056 (Pa. Super. 1990),

concluded joinder of the Clemm Appellants is appropriate because “the

allegations in the joinder complaint, when read with [W.B. Homes’s]

complaint, raise a question common to the parties—who, if anyone, is

responsible for giving W.B. Homes alleged improper insurance coverage


                                     -4-
J-S24004-22


advice.” Trial Court Opinion, 2/11/22, at 5. This interlocutory appeal by

permission followed.

      On appeal, the Clemm Appellants argue joinder is inappropriate because

the USI Defendants, in their joinder complaint, allege claims that are distinct

from those asserted in W.B. Homes’ original complaint. See Appellants’ Brief

at 11, 13. Additionally, the Clemm Appellants argue the USI Defendants’

indemnity claim does not permit joinder because the USI Defendants, as the

joining party, cannot be deemed secondarily liable for the attorneys’ alleged

malpractice. See id. at 13; see also id. (“USI [Defendants] will not be

vicariously liable or otherwise liable by operation of law for legal malpractice

by [the Clemm Appellants].”).

      The Clemm Appellants highlight the difference between the claims in the

original complaint and the claims in the joinder complaint:

      The claims by [W.B. Homes] against the USI [Defendants] are for
      negligence and negligent misrepresentation for erroneously
      informing [W.B. Homes] in 2010 that the homeowner claims were
      not covered by insurance and for not submitting the claims to the
      [Nationwide Defendants] for coverage. [The Clemm Appellants
      were] joined for not correcting [the USI Defendants’] erroneous
      advice.

Id. at 16-17; see also id. at 20 (arguing the USI Defendants did not allege

that the Clemm Appellants were the source of erroneous information

concerning the insurance policy).

      In contrast, the USI Defendants contend the joinder complaint

addresses the same underlying issue, i.e., “whether the USI Defendants or


                                     -5-
J-S24004-22


the Clemm [Appellants] breached a duty to inform W.B. Homes that there

might be coverage for the construction-defect claims under the commercial

liability policies and caused the harm alleged in the underlying Complaint.”

Appellees’ Brief at 11. The USI Defendants emphasize W.B. Homes suffered

the singular loss of not having their insurance coverage applied to

subcontractor claims. See id. at 14. The USI Defendants laud the trial court’s

application of Somers, arguing the continuation of the instant case will

determine which party or parties are responsible for W.B. Homes’s harm. See

id. at 14-19.

      Alternatively, the USI Defendants claim they and the Clemm Appellants

are joint tortfeasors. See id. at 19. The USI Defendants assert both parties

had the same duty to W.B. Homes, and the same evidence would be relevant

as to each tortfeasor. See id. at 20-21. The USI Defendants also claim “[t]he

injury in this case is caused by the failure to timely submit the claims to the

insurer, whether based on the alleged misrepresentation of Goepfrich or the

failure to advise on the policies by the Clemm [Appellants].” Id. at 21.

According to the USI Defendants, the Clemm Appellants had an independent

duty to evaluate the relevant insurance policies and advise W.B. Homes

accordingly. See id. at 22.

      We review an order overruling preliminary objections for an error of law.

See Feingold v. Hendrzak, 15 A.3d 937, 941 (Pa. Super. 2011).

      When considering the appropriateness of a ruling on preliminary
      objections, the appellate court must apply the same standard as

                                     -6-
J-S24004-22


       the trial court. Preliminary objections in the nature of demurrer
       test the legal sufficiency of the complaint. When considering
       preliminary objections, all material facts set forth in the
       challenged pleadings are admitted as true, as well as all inferences
       reasonably deducible therefrom.

Id. (citation and paragraph break omitted).

       Pennsylvania Rule of Civil Procedure 2252 governs joinder of additional

defendants, and provides, in relevant part, as follows:

       Rule 2252. Right to Join Additional Defendants

       (a) Except has provided by Rule 1706.1 [governing joinder and
       cross-claims in class actions], any party may join as an additional
       defendant any person not a party to the action who may be

              (1) solely liable on the underlying cause of action against
              the joining party, or

                     Note: The term “underlying cause of action” refers to
                     the cause of action set forth in the plaintiff’s complaint
                     or the defendant’s counterclaim.

              (2) liable to or with the joining party on any cause of action
              arising out of the transaction or occurrence or series of
              transactions or occurrences upon which the underlying
              cause of action against the joining party is based.

                     Note: Subdivision (a)(2) permits a joining party to join
                     an additional defendant who may be liable over on the
                     underlying cause of action against the joining party or
                     jointly and severally liable with the joining party.

Pa.R.C.P. 2252(a)(1), (2).3 Further, “[t]he rule permitting the joinder of

additional defendants is to be broadly construed to effectuate its purpose of

____________________________________________


3We note that Rule 2252(a) has been amended since the decisions we discuss
below. While the overall content of the Rule remains the same, the current
(Footnote Continued Next Page)


                                           -7-
J-S24004-22


avoiding multiple lawsuits by settling in one action all claims arising out of the

transaction or occurrence which gave rise to the plaintiff’s complaint.”

Kessock v. Conestoga Title Ins. Co., 194 A.3d 1046, 1052 (Pa. Super.

2018) (citation and quotation marks omitted).

       First, as noted above, a party may join an additional defendant who is

solely liable on the underlying cause of action. The “‘underlying cause of

action’ refers to the cause of action set forth in the plaintiff’s complaint or the

defendant’s counterclaim.” Pa.R.C.P. 2252(a)(1), Note; see also Somers,

574 A.2d at 1058 (explaining that when assessing the “underlying cause of

action” for purposes of Rule 2252, courts have traditionally considered “the

harm of which the plaintiff complains”). If the additional defendant’s alleged

liability is related to the plaintiff’s underlying cause of action, “joinder is

permissible because joinder allows the court to evaluate all possible sources

of the plaintiff’s harm in one action….” 202 Island Car Wash, L.P. v.

Monridge Const., Inc., 913 A.2d 922, 927 (Pa. Super. 2006). However,

joinder is not permitted where the allegations in the joinder complaint “relate

to different harms to be proven with different evidence as to different

occurrences happening at different times.” Somers, 574 A.2d at 1060-61.




____________________________________________


version of the Rule is divided into additional subsections. We have found no
authority to support any inference that the changes in the Rule were intended
to have a substantive effect instead of merely clarifying and reorganizing the
text.

                                           -8-
J-S24004-22


      In Somers, the plaintiffs filed a professional negligence action against

their certified public accountant and his accounting firm for providing allegedly

improper tax advice. See Somers, 574 A.2d at 157. The accountant

defendants filed a joinder complaint to join the plaintiffs’ attorney, arguing the

plaintiffs had instead relied on their attorney’s tax advice, and the attorney

was solely liable to plaintiffs. See id.

      The panel concluded the necessary identities were met to establish that

the joinder complaint was based on the same “underlying cause of action":

      [T]he plaintiffs’ complaint alleges negligence, and so does the
      joinder complaint; the plaintiffs’ action alleges improper tax
      advice as to plaintiffs’ 1984 taxes, and so does joinder complaint;
      the plaintiffs’ complaint alleges harm in the form of penalties and
      fees incurred because of the improper tax filings made by plaintiff
      in reliance on professional tax advice, and so does the joinder
      complaint. The transactions involved and the evidence pertinent
      thereto are the same in time and nature.

Id. at 1059-60. They also observed that “[e]vidence of that course of events

will necessarily include both evidence of accountants’ involvement and the

attorney’s involvement in the handling of plaintiffs’ [] taxes and evidence as

to which of these professionals plaintiffs relied upon in deciding how to

estimate those taxes.” Id. at 1058-59. The panel therefore concluded joinder

was required under the circumstances. See id. at 1061.

      We conclude the facts here are distinguishable from Somers on all four

identities. First, we recognize the harms alleged in the original complaint and

the joinder complaint are arguably the same, as they relate to the lack of

insurance coverage through the Nationwide Defendants. However, we

                                       -9-
J-S24004-22


conclude that the record before us does not establish this identity with any

certainty.4 Specifically, we observe that the current record cannot establish

that the Clemm Appellants were retained by W.B. Homes to review W.B.

Homes’s insurance coverage.

       Further, the record cannot establish that the Clemm Appellants were

retained by W.B. Homes for all the claims at issue. In their joinder complaint,

the USI defendants allege that the Clemm Appellants “represented W.B.

Homes in some or all of the claims brought by homeowners” referenced in

W.B. Homes’s complaint. See Joinder Complaint, 10/27/20, at ¶ 19 (footnote

omitted).5 At the very least, then, the USI defendants have failed to establish



____________________________________________


4 We note that one recurring issue with applying Somers to this case is the
distinct procedural posture of Somers. The Somers panel was reviewing an
order that granted the attorney defendant’s motion for summary judgment.
See id., at 511-12. The panel noted that “the proper challenge to joinder is
by way of preliminary objection to the joinder complaint[,]” but that the
accountant defendants had waived the issue on appeal by not preserving it in
their Pa.R.A.P. 1925(b) statement. Id., at 512 n.2. While the Somers opinion
is not explicit on how this fact was established, it treats as fact that the
attorney defendant was engaged in providing tax advice to the plaintiffs. Here,
we review a much less developed record, and perhaps most importantly, a
record devoid of the Clemm Appellants’ answer to the joinder complaint. It
seems likely that, in practice, Somers represents circumstances that will
rarely be repeated in the context of a challenge to a joinder complaint.

5 In the omitted footnote, the USI defendants allege that they have requested
“a list of at-issue claims and the names of those counsel who represented
W.B. Homes[,]” and noted that W.B. Homes had not responded to that
request. As we acknowledge in fn.4 above, we appreciate the significance of
requiring the USI defendants to have knowledge of W.B. Homes’s relationships
with attorneys at this stage of litigation. However, this appreciation cannot
overcome our duty to apply the law to the record before us.

                                          - 10 -
J-S24004-22


that the Clemm Appellants may have liability for all of the harms alleged by

W.B. Homes in the underlying complaint. Therefore, the first Somers identity

does not exist on the record on appeal.

     We therefore turn to the second Somers identity: whether the claims

require the same evidence. In the original complaint, W.B. Homes raised

negligence and negligent misrepresentation claims, asserting that the USI

Defendants misadvised W.B. Homes concerning their insurance coverage. See

Complaint, 7/29/20, at ¶¶ 68-86. To support these claims, W.B. Homes was

required to allege that the USI defendants had breached “a legally recognized

duty or obligation [to W.B. Homes] that is causally connected to actual

damages.” Scampone v. Highland Park Care Center, LLC, 57 A.3d 582,

596 (Pa. 2012). W.B. Homes’s complaint alleges that the USI defendants

“acted as [W.B. Homes’s] insurance broker and owed a duty to [W.B. Homes]

to discuss, obtain and administer insurance policies for [W.B. Homes] in a

reasonable and competent fashion.” Complaint, 7/29/20 at ¶¶ 70, 79. In turn,

the USI Defendants admit that

     Goepfrich, as a representative of USI … has provided insurance
     broker services to W.B. Homes. [Further,] those services include
     the provision of a detailed written annual Proposal which was
     presented to [W.B. Homes’s] management and discussed in detail
     at multiple meetings prior to [W.B. Homes’s] final decisions with
     regard to policies, coverages and limits it elected to purchase.

Id. at ¶ 79. Therefore, it is undisputed that the USI Defendants were acting

as insurance brokers for W.B. Homes at the relevant times, and any relevant

duty arose from that relationship. See Gibst v. Ernst, 647 A.2d 882, 890 (Pa.

                                   - 11 -
J-S24004-22


1994) (observing that a negligent misrepresentation claim, like any

negligence claim, is premised on the existence of duty owed by the defendant

to the plaintiff).

       Generally, the relationship between an insurance broker and a client is

an arm’s length business relationship. See Wisniski v. Brown & Brown Ins.

Co. of PA, 906 A.2d 571, 579 (Pa. Super. 2006). Accordingly, W.B. Homes’s

claims against the USI Defendants, while sounding in negligence, are

grounded in the contract, explicit or implied, between W.B. Homes and USI.

       Finally, the negligence asserted by W.B. Homes is based on its allegation

that the USI Defendants provided the incorrect information about the scope

of the Nationwide policies at the “2010 Annual Meeting” between the USI

Defendant and W.B. Homes. See Complaint, 7/29/20, at ¶ 72. W.B. Homes

claims that this misrepresentation caused it to suffer significant monetary

losses in the form of payments to homeowners and attorneys for claims “from

approximately 2010” to 2020. Id. at ¶ 21.

       In contrast, the USI Defendants advanced a professional negligence

claim against the Clemm Appellants.6 The USI Defendants alleged that the

Clemm Appellants represented W.B. Homes “in some or all of the claims


____________________________________________


6The USI Defendants did not specifically mention professional negligence or
malpractice. However, the USI Defendants generally alleged the Clemm
Appellants acted negligently and breached their duty to their client, W.B.
Homes. The USI Defendants also filed certificates of merit for each of the
Clemm Appellants. See generally Pa.R.C.P. 1042.3 (requiring a certificate of
merit be filed in an action alleging professional negligence).

                                          - 12 -
J-S24004-22


brought by homeowners” from 2010 to 2020. See Joinder Complaint,

10/27/20, at ¶ 19. The USI Defendants then assert that W.B. Homes’s harm

was the result of the Clemm Appellants’ failure to review the Nationwide

policies and advise W.B. Homes that it may have coverage for the claims. See

id. at ¶¶ 26, 35-37. The USI Defendants also argued W.B. Homes did not

submit the claims to the Nationwide Defendants because the Clemm

Appellants failed to advise W.B. Homes about their coverage. See id. at ¶¶

21-28, 35-36.

      Much like W.B. Homes’s negligence claims against the USI Defendants,

the joinder complaint sets forth a negligence claim grounded in a contract

between the Clemm Appellants and W.B. Homes. See Gorski v. Smith, 812

A.2d 683, 694 (Pa. Super. 2002) (observing that “when an attorney enters

into a contract to provide legal services, there automatically arises a

contractual duty on the part of the attorney to render those legal services in

a manner that comports with the profession at large.”). We note that neither

W.B. Homes’s contract with the USI Defendants nor its contract with the

Clemm Appellants is currently in the record. But there is no evidence or

allegation that the Clemm Appellants were parties to the contract with the USI




                                    - 13 -
J-S24004-22


Defendants. Similarly, there is no evidence or allegation that the USI

Defendants were parties to the contract with the Clemm Appellants.7

       Therefore, the USI Defendants have failed to establish that the joinder

claim is based on the same contract as the claim in W.B. Homes’s initial

complaint. As such, they cannot establish that the joinder claim would require

the same evidence as W.B. Homes’s claim, as the claims are not based on the

same contract. Each claim would be controlled by different terms applicable

to the different parties.

       Further, a cause of action in legal malpractice is entirely distinct from

causes of action in ordinary negligence and negligent misrepresentation. See

Austin J. Richards, Inc. v. McClafferty, 538 A.2d 11, 16 (Pa. Super. 1988)

(in an interference with contract and slander of title action arising from a real

estate dispute, this Court concluded plaintiff’s attorneys could not be joined

as additional defendants under a theory of professional negligence because it

was “an entirely separate cause of action”). A malpractice claim generally

requires expert testimony to establish the duties owed by the attorney to the

client, whereas plain negligence and negligent misrepresentation claims do

not generally require expert testimony.



____________________________________________


7 In fact, we acknowledge the possibility that neither contract is in writing.
Despite this, we conclude there was at least a contract implied in fact between:
(a) W.B. Homes and the USI Defendants; and (b) W.B. Homes and the Clemm
Appellants. See Bricklayers of W. Pennsylvania Combined Funds, Inc.
v. Scott’s Dev. Co., 90 A.3d 682, 695-96 (Pa. 2014).

                                          - 14 -
J-S24004-22


      Finally, we emphasize that the breaches of duty alleged in the joinder

complaint relate to different occurrences at different times than those alleged

in W.B. Homes’s initial complaint. W.B. Homes alleged that the USI

Defendants breached their duty at the annual meeting in 2010. In contrast,

the USI Defendants claim that the Clemm Appellants breached their duties

over the course of multiple homeowner claims spanning most of the ensuing

decade. As a result, the USI defendants’ claims necessarily require

significantly different evidence from the evidence necessary for W.B. Homes’s

claims.

      In turn, these circumstances control our conclusions on the third and

fourth Somers identities, whether the claims are based on different

occurrences at different times. As noted above, W.B. Homes’s claims are

based on statements allegedly made by Goepfrich in 2010. In contrast, the

USI defendants’ claims are based on alleged attorney malpractice over the

course of the ensuing decade. These are clearly different occurrences at

different times.

      Accordingly, the considerations set forth in Somers are not met here,

and the USI Defendants’ legal malpractice claim is not clearly related to the

causes of action W.B. Homes asserted in the original complaint. See Olson v.

Grutza, 631 A.2d 191, 197 (Pa. Super. 1993) (stating that “joinder is

permitted only as long as the additional defendant’s alleged liability is related

to the claim which the plaintiff asserts against the original defendant.”


                                     - 15 -
J-S24004-22


(citation, brackets, and quotation marks omitted)). Therefore, the Clemm

Appellants cannot be joined on the grounds that, as legal counsel, they are

solely liable to W.B. Homes.

      The USI Defendants also alleged, in the alternative, that the Clemm

Appellants share joint liability due to their failure to advise W.B. Homes about

their insurance coverage. See Joinder Complaint, 10/27/20, at ¶¶ 30-33.

Once again, we must consider whether the cause of action asserted in the

joinder complaint arises out of the same transaction or occurrence as the

cause of action asserted in the underlying cause of action. See Pa.R.C.P.

2252(a)(2). And we conclude that the Somers identities apply to this question

whether it arises under subsection (a)(1) or (a)(2).

      As set forth above, the claims in the joinder complaint do not arise out

of the same transaction or occurrence as those set forth in the initial

complaint. Once again, we note that the record before is not clear that the

Clemm Appellants are even potentially liable for all of W.B. Homes’s damages.

But even if we were to assume that the Clemm Appellants (a) were retained

to provide insurance coverage review, and (b) represented W.B. Homes in

connection with all the underlying claims, we would find that the breaches

leading to liability occurred at distinct occasions over the course of nearly a

decade.

      Based upon these significant differences in causes of action, time, and

factual context, we conclude that joinder of the Clemm Appellants based on a


                                     - 16 -
J-S24004-22


theory of joint liability under Rule 2252(a)(2) is inappropriate. See Goodman

v. Kotzen, 647 A.2d 247, 251-52 (Pa. Super. 1994) (concluding that,

although both the plaintiffs and joining defendants alleged professional

malpractice claims, joinder was not proper because the claims alleged

different factual bases). An analysis of each party’s potential negligence would

necessarily involve different evidence. Cf. Somers, 574 A.2d at 1060 (claims

in the underlying complaint and joinder complaint arose from the same course

of events where “[t]he transactions involved and the evidence pertinent

thereto are the same in time and nature.”). The claims asserted in the joinder

complaint did not arise from the same transaction or occurrence that gave rise

to the underlying cause of action, and therefore, the trial court erred by

permitting joinder of the Clemm Appellants.

      Based upon the foregoing, joinder of the Clemm Appellants as additional

defendants in this matter is inappropriate under Rule 2252. The trial court

erred by overruling the Clemm Appellants’ preliminary objections to the USI

Defendants’ joinder complaint. Therefore, we reverse the trial court’s order

overruling the Clemm Appellants’ preliminary objections and remand to the

trial court for additional proceedings.

      Order reversed. Case remanded for further proceedings consistent with

this Memorandum. Jurisdiction relinquished.




                                     - 17 -
J-S24004-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/12/2022




                          - 18 -